Citation Nr: 1205966	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  08-04 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine with postoperative residuals of spinal fusion prior to April 6, 2011, and in excess of 20 percent on and after April 6, 2011.  

2.  Entitlement to an initial rating in excess of 10 percent for a sensory deficit of the right lower extremity, associated with degenerative disc disease of the lumbar spine with postoperative residuals of spinal fusion.  

3.  Entitlement to an initial rating in excess of 10 percent for a sensory deficit of the left lower extremity, associated with degenerative disc disease of the lumbar spine with postoperative residuals of spinal fusion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to May 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in June 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, granting service connection for degenerative disc disease of the lumbar spine with postoperative residuals of spinal fusion and granting a 10 percent rating therefor.  Jurisdiction was subsequently transferred to the RO in Roanoke, Virginia.  

This matter was previously remanded by the Board in July 2010 and February 2011, and while the case remained in remand status, separate grants of service connection for sensory deficits of the right and left lower extremities due to lumbar spine disability were effectuated, as was an increase in the rating assigned for degenerative joint disease of the lumbar spine with postoperative residuals of spinal fusion from 10 percent to 20 percent, effective from April 6, 2011.  Following the completion of the requested remand actions by the VA's Appeals Management Center (AMC) in Washington, DC, the case has since been returned to the Board for entry of a final decision.  



FINDINGS OF FACT

1.  For the period from June 1, 2006, to April 5, 2011, the Veteran's degenerative disc disease of the lumbar spine with postoperative residuals of spinal fusion were manifested by a reduction of forward flexion of the thoracolumbar spine to not less than 73 degrees, considering pain and functional loss, with a combined range of motion of the lower spine between 120 and 235 degrees; incapacitating episodes of intervertebral disc syndrome were absent, as were indicia of ankylosis, or muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.  

2.  For the period on and after April 6, 2011, the Veteran's degenerative disc disease of the lumbar spine with postoperative residuals of spinal fusion are manifested by a reduction of forward flexion of the thoracolumbar spine to not less than 50 degrees, without a showing of any further limitation of motion due to pain, fatigue, weakness, lack of endurance, or incoordination; incapacitating episodes of intervertebral disc syndrome are absent, as are indicia of ankylosis.  

3.  From July 28, 2009, the sensory deficit affecting the right lower extremity, and from April 6, 2011, the sensory deficit of the left lower extremity, were not productive or more than mild incomplete paralysis of the sciatic nerve; no involvement of the tibial or peroneal nerves, or indicia of active radiculopathy are shown.  

4.  The applicable rating criteria are adequate for the rating of all pertinent manifestations of the service-connected disabilities under review at this time.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine with postoperative residuals of spinal fusion for the period from June 1, 2006, to April 5, 2011, and in excess of 20 percent for the period on and after April 6, 2011, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243-5241 (2011). 

2.  For the period on and after July 28, 2009, the criteria for the assignment of a rating in excess of 10 percent for a sensory deficit of the right lower extremity have not been met; for the period from April 6, 2011, the criteria for the assignment of a rating in excess of 10 percent for a sensory deficit of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist & Stegall Compliance

This matter was previously remanded by the Board in July 2010 and February 2011 in order to facilitate the conduct of additional evidentiary and/or procedural development.  All of the actions previously sought by the Board through its prior development requests now appear to have been completed as directed, and it is of note that neither the Veteran, nor his representative, contends otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998). 

Before addressing the merits of the Veteran's claims for initial ratings, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The notification obligation in this case was initially accomplished by way of an attachment to the Veteran's VA compensation application filed in 2006, which his representative acknowledged.  That notice pertained to the underlying claim for service connection and was supplemented by additional written notifications applicable to his claims for initial rating, which were furnished to him in July 2008 and July 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the initial VCAA notice was provided to the Veteran prior to the initial adjudication of the claim(s) at issue in June 2006, in accord with Pelegrini, although complete notice did not occur until after entry of the initial rating action.  However, the record in this instance demonstrates that any timing error was cured by the subsequent issuance of one or more supplemental statements of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing fully compliant VCAA notification and readjudicating the claim in the form of a supplemental statement of the case to cure timing of a notification defect).  On that basis, and in the absence of any allegation of prejudice by or on behalf of the Veteran, the Board cannot conclude that any defect in the timing of the notice provided affected the essential fairness of the adjudication with resulting prejudice to the Veteran.  To that extent, in the absence of any allegation by or on behalf of the Veteran as to noncompliance, VA is found to have complied fully with its notification obligations.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO, AMC, or the Board aware of any additional evidence that needs to be obtained in order to decide fairly the claims herein addressed on their merits, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The record indicates that the Veteran has been provided multiple VA medical examinations with respect to the disabilities at issue during the course of this appeal.  The Board in its previous remands has determined that one or more of the prior VA examinations was inadequate, but any such inadequacy appears to have been remedied by the Board's most recent VA examination and testing.  The focus of all of the examinations was the severity of the disorder evaluated at that time, and the report from at least the most recent examinations is found to be sufficiently detailed as to permit fair and equitable consideration of the merits of the issues presented.  That examination as to each disability is adequate because it fully describes the extent of the disability in question in terms of the VA's rating criteria.  Accordingly, further development action relative to the disorders at issue is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In view of the forgoing, the Board finds that VA has satisfied its duty to assist under the governing law and regulations.  

Merits of the Claims

Disability ratings are intended to compensate impairment in earnings capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes (DCs) identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder. 38 C.F.R. §§ 4.1, 4.2. 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

When assigning a disability rating for a musculoskeletal disability, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  Under 38 C.F.R. §§ 4.40, 4.45, and 4.59, the rating for an orthopedic disorder must reflect functional limitation which is due to pain, as supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.

By its rating decision of June 2006, the RO granted service connection for degenerative disc disease of the lumbar spine with postoperative residuals of spinal fusion and assigned a 10 percent schedular evaluation therefor, effective from June 1, 2006, under DC 5243-5241.  Service connection for a sensory deficit of the right lower extremity, due to degenerative disc disease of the lumbar spine and surgery therefor, was granted by a rating decision of October 2009, with assignment of a 10 percent schedular evaluation, effective from July 28, 2009, under DC 8520.  By further rating action in September 2011, the RO granted service connection for a sensory deficit of the left lower extremity, due to degenerative disc disease of the lumbar spine and surgery therefor, with assignment of a 10 percent rating from April 6, 2011, under DC 8520.  In addition, the RO increased the rating assigned for degenerative disc disease of the lumbar spine from 10 percent to 20 percent under DC 5243-524, effective from April 6, 2011.  Thus, the questions presented for review are whether more than a 10 percent rating is for assignment prior to April 6, 2011, for degenerative disc disease of the lumbar spine with postoperative residuals of spinal fusion, and in excess of 20 percent on and after April 6, 2011; and whether initial ratings in excess of 10 percent are for assignment for the sensory deficits affecting each lower extremity.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), it was held that "staged ratings are appropriate for an increased-rating claim when the factual findings shown distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings." 

Spinal fusion is evaluated under DC 5241 under the general rating formula for diseases and injuries of the spine, as set forth below.  Intervertebral disc syndrome is evaluated under DC 5243 either on the basis of incapacitating episodes, or under that general rating formula.  

Under the general rating formula for spinal disease or injury, a spinal disorder, with or without regard to symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, is assigned a 10 percent rating where forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or there is muscle spasm, guarding, or localized tenderness but no resulting abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of height.  A 20 percent rating is assigned where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The next higher evaluation of 30 percent pertains exclusively to the cervical spine, which is not at issue in this appeal.  

For assignment of a 40 percent evaluation, there is required to be a showing of forward flexion of the thoracolumbar spine being limited to 30 degrees or less or unfavorable ankylosis of the entire cervical spine or favorable ankylosis of the entire thoracolumbar spine.  The 50 percent rating requires a showing of unfavorable ankylosis of the entire thoracolumbar spine and the 100 percent evaluation necessitates unfavorable ankylosis of the entire spine.  Separate evaluation of any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, is to be accomplished under an appropriate DC.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is from 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is from 0 to 30 degrees, and left and right lateral rotation is from 0 to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Plate V.  

Under a separate formula for the rating of intervertebral disease, either preoperatively or postoperatively, ratings are assigned on the basis of the frequency and duration of incapacitating episodes over the past 12 months.  The maximum 60 percent rating is warranted when rating based on incapacitating episodes, and such was assigned when there were incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months.  A 20 percent rating is assignable for incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months, and a 10 percent rating is assigned with the incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12 months. 

Note 1 following DC 5243 provides that for the purposes of evaluations under such DC, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Under DC 8520, which sets forth the rating criteria for sciatic nerve disorders, a veteran will receive respective ratings of 10, 20, 40 or 60 percent for mild, moderate, moderately severe, or severe (with marked muscular atrophy) incomplete paralysis from this nerve.  38 C.F.R. § 4.124a, DC 8520.  A maximum 80 percent evaluation will be awarded for complete paralysis of the sciatic nerve manifested by the foot dangling and dropping, no active movement possible of muscles below the knees, and flexion of the knee weakened or (very rarely) lost.  Id. 

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement, and when there is bilateral involvement, the VA adjudicator should combine the ratings for the peripheral nerves, with application of the bilateral factor. 

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes will be that for moderate incomplete paralysis.  38 C.F.R. § 4.123 (2011).  Peripheral neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis. 3 8 C.F.R. § 4.124.  The use of terminology such as "mild," "moderate" and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6 (2011). 

Included in the record are reports of four VA medical examinations, conducted in 2006, 2009, 2010, and 2011, as well as records pertaining to a course of private chiropractic care in 2007 and 2008.  VA examination in March 2006 disclosed no radiculopathy, radiating pain, muscle spasm, ankylosis, or positive straight leg raising.  Forward flexion of the lower spine was to 90 degrees, with extension and lateral bending and rotation in each direction being all to 30 degrees.  With repetitive motion, forward flexion was reduced to 80 degrees and extension to 20 degrees, without change in either lateral bending or rotation.  No additional limitation due to pain, fatigue, weakness, lack of endurance, or incoordination was present, with the principal limitations being reduced bending and lifting abilities.  

VA examination in July 2009 identified a normal gait and no impairment of bowel or bladder function was present.  Muscle spasm and radiating pain were absent.  No guarding or weakness was present, although the spinal contour was not preserved due to spinal tenderness.  Forward flexion was to 90 degrees, and extension, lateral bending, and rotation were all possible to 30 degrees; no further limitation of motion was present with repetitive movement.  Indicia of pain, fatigue, and lack of endurance were present; incoordination was absent.  No motor impairment of the lower spine was present, but lumbar spine sensory impairment was present based on the absence of sacral spine sensory function, with there being a sensory deficit of the right lateral leg.  

On a VA evaluation in August 2010, it was noted that the Veteran continued to be employed on a full-time basis as a supply chief or logistician.  A superficial, lumbar laminectomy scar measured .25 centimeters by 12.5 centimeters and was otherwise not associated with any disabling effects.  A normal gait was present, and no abnormal spinal curvature was noted.  Forward flexion was to 87 degrees and with repetitive motion to 73 degrees.  Extension was to 20 degrees, and with repetitive movement to 15 degrees.  Lateral flexion and rotation in each direction was to 30 degrees, without change after repetitive movement.  No objective pain was in evidence and the Veteran's primary functional limitations were those involving lifting and carrying.  

VA examination in April 2011 showed the low back scar from prior surgery to be stable and non-tender.  No spinal muscle tenderness was present.  Forward flexion of the thoracolumbar spine was to 50 degrees, with extension to 10 degrees, lateral flexion to 15 degrees in either direction, and bilateral rotation to 40 degrees.  No change in the range of motion with repetitive movement was evident, although increased pain was identified.  No incapacitating episodes were noted, but the Veteran voiced a complaint of continuous radiating back pain.  Flare-ups with additional limitation of motion and functional impairment were described, which he indicated occurred two times weekly.  Some loss of sensation of the lower extremities was present, but there was no muscle loss, motor or reflex abnormality, or gait impairment.  Nerve conduction testing of the tibial and peroneal motor nerves was normal and there was electromyographic evidence of a mildly reduced voluntary interference pattern in the lumbosacral paraspinal muscles, likely a postoperative residual, and other findings suggestive of a longstanding inactive right S1 radiculopathy.  Active radiculopathy of either lower extremity was not in evidence.  

It is the Veteran's primary contention in his hearing testimony and his written statements of record that his low back disorder warrants at least a 40 percent rating; however, the clinical data of record do not support that contention.  His degenerative disc disease of the lumbar spine with postoperative residuals of spinal fusion does not warrant more than a 10 percent schedular evaluation prior to April 6, 2011, or more than 20 percent on and after that date.  Incapacitating episodes of intervertebral disc syndrome are neither alleged nor shown.  Prior to April 6, 2011, forward flexion was not shown to be less than 73 degrees due to pain and/or repetitive motion and the combined range of motion of the thoracolumbar spine remained at all times in excess of 170 degrees.  It was not until the VA examination of April 6, 2011, that flexion of the lumbar spine was reduced to below 60 degrees, although it was never measured at 30 degrees or less.  Pain and functional loss, though present, do not afford a basis for the assignment of any schedular evaluation in excess of those already assigned by the RO.  Muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or kyphosis, is not shown throughout that time frame.  Ankylosis of the thoracolumbar spine is likewise absent, and there is no indication of any associated bowel or bladder disorder.  Moreover, the criteria for the assignment of a separate evaluation for the surgical scar related to the Veteran's prior spinal fusion are not satisfied.  See 38 C.F.R. § 4.118, DCs 7801-7805 (2008, 2011).  On that basis, not more than a 10 percent schedular evaluation is for assignment at any point during the period from June 1, 2006, to April 5, 2011, inclusive, and not more than a 20 percent is assignable on and after April 6, 2011.  Fenderson, supra.  

Regarding the separate, 10 percent ratings assigned for neurological involvement of the lower extremities, the only indicated impairment is that which results from sensory deficits and there is otherwise no showing of more than mild incomplete paralysis of the sciatic nerve.  Notice is taken that recent testing showed no involvement of the sciatic or common peroneal nerves and active radiculopathy affecting either lower extremity was not demonstrated.  As such, not more than 10 percent initial schedular ratings are for assignment at any point during the applicable periods pertaining to each individual lower extremity.  Fenderson, supra.  

A determination of whether the claimant is entitled to extraschedular ratings under 38 C.F.R. § 3.321(b) is required, and this is a three-step inquiry.  First, the Board must determine if the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  To do this, the Board or the RO must determine if the criteria found in the rating schedule reasonably describes the claimant's disability level and symptomatology.  If this is the case, the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral for extraschedular consideration is required. 

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors, such as marked interference with employment and frequent periods of hospitalization.  If the Board determines that the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred for completion of the third step--to determine whether, to accord justice, an extraschedular rating must be assigned.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this instance, the Veteran's service connected disabilities involving the low back and sensory deficits of each lower extremity are clearly accounted for under the applicable DCs.  There is otherwise no indication in the record that the pertinent DCs fail to describe adequately or contemplate the current disability level of his disorders, and, as such, the question of extraschedular consideration need not proceed further, as there exists no basis for the assignment of any extraschedular rating for the disabilities at issue.  

In all, a preponderance of the evidence is against the Veteran's claims for initial ratings both as to his degenerative disc disease of the lumbar spine and his sensory deficits of each lower extremity, and, as such, denial of the benefits sought through the instant appeal is required.  Fenderson, supra; see also, e.g., Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

An initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine with postoperative residuals of spinal fusion prior to April 6, 2011, and in excess of 20 percent on and after April 6, 2011, is denied.  

An initial rating in excess of 10 percent for a sensory deficit of the right lower extremity is denied.  

An initial rating in excess of 10 percent for a sensory deficit of the left lower extremity is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


